Case 2:20-cv-10014-NGE-DRG ECF No. 9 filed 01/22/20   PageID.127   Page 1 of 4




               IN THE UNITED
               IN THE UNITED STATES
                             STATES DISTRICT COURT
                                    DISTRICT COURT
              FOR  THE EASTERN
              FOR THE  EASTERN DISTRICT OF MICHIGAN
                               DISTRICT OF MICHIGAN
                        SOUTHERN
                        SOUTHERN DIVISION
                                  DIVISION

VITOR DOCAJ,
VITOR DOCAJ,                             Case No.
                                         Case No. 2:20-cv-10014-NGE-DRG
                                                  2:20-cv-10014-NGE-DRG
                                         Hon. Nancy
                                         Hon.        G. Edmunds
                                              Nancy G.  Edmunds
       Plaintiff,
       Plaintiff,                        Mag. David
                                         Mag. David R.  Grand
                                                     R. Grand

vv..


ATLANTIC SPECIALTY INSURANCE
ATLANTIC SPECIALTY    INSURANCE
COMPANY (“Atlantic
COMPANY             Specialty”),
         ("Atlantic Specialty"),
and ONEBEACON
and ONEBEACON AMERICA
                AMERICA
INSURANCE COMPANY,
INSURANCE  COMPANY,

     Defendants.
     Defendants.
_________________________________________________________________/
                                                                 /

       DEFENDANTS’
       DEFENDANTS' RESPONSE TO ORDER
                   RESPONSE TO       TO SHOW
                               ORDER TO SHOW CAUSE
                                             CAUSE
         DEMONSTRATING  JURISDICTIONAL AMOUNT
         DEMONSTRATING JURISDICTIONAL  AMOUNT IN
                                              IN
                      CONTROVERSY
                      CONTROVERSY


       Defendants
       Defendants   Atlantic Specialty
                    Atlantic Specialty    Insurance
                                          Insurance   Company
                                                      Company      (“Atlantic
                                                                   ("Atlantic

Specialty”) and
Specialty") and Lamorak
                Lamorak Insurance
                        Insurance Company,
                                  Company, incorrectly
                                           incorrectly named
                                                       named and
                                                             and sued
                                                                 sued

as One
as One Beacon
       Beacon America Insurance Company
              America Insurance Company ("OneBeacon America")
                                        ("OneBeacon America")

(collectively “Atlantic”) by
(collectively "Atlantic") by its
                             its attorneys,
                                 attorneys, Collins Einhorn Farrell
                                            Collins Einhorn Farrell PC,
                                                                    PC,

provide
provide this
        this Response
             Response to Order to
                      to Order    Show Cause
                               to Show Cause [ECF
                                             [ECF No.
                                                  No. 7]
                                                      7] to
                                                         to demonstrate
                                                            demonstrate

that
that the
     the jurisdiction amount in
         jurisdiction amount in controversy
                                controversy is
                                            is met.
                                               met.
Case 2:20-cv-10014-NGE-DRG ECF No. 9 filed 01/22/20     PageID.128   Page 2 of 4




      Plaintiff Vitor Docaj
      Plaintiff Vitor Docaj (“Docaj”) was injured
                            ("Docaj") was injured in
                                                  in aa motor vehicle accident
                                                        motor vehicle accident

on July
on July 22,
        22, 2016.
            2016. As
                  As aa result
                        result of
                               of the
                                  the injuries Docaj suffered
                                      injuries Docaj suffered or alleges to
                                                              or alleges    have
                                                                         to have

suffered because
suffered because of
                 of the accident, he
                    the accident, he seeks
                                     seeks benefits
                                           benefits for
                                                    for wage
                                                        wage loss
                                                             loss and
                                                                  and

medical expenses under
medical expenses under the
                       the occupational accident policy
                           occupational accident        issued by
                                                 policy issued by Atlantic
                                                                  Atlantic

Specialty. As
Specialty. As detailed below, the
              detailed below, the damages Docaj seeks
                                  damages Docaj seeks well
                                                      well exceed
                                                           exceed this
                                                                  this

Court’s $75,000
Court's $75,000 jurisdictional
                jurisdictional threshold.
                               threshold.

      Medical expenses:
      Medical           Docaj’s complaint
              expenses: Docaj's complaint alleges
                                          alleges that he has
                                                  that he has incurred
                                                              incurred

“[e]xpenses for
"[e]xpenses for medical care, recovery
                medical care, recovery or rehabilitation.” [ECF
                                       or rehabilitation." [ECF No. 1-2,
                                                                No. 1-2,

Complaint, ¶
Complaint,   8]. No
           ¶ 8]. No specific
                    specific damage amount is
                             damage amount is alleged.
                                              alleged. But,
                                                       But, Atlantic
                                                            Atlantic

Specialty has
Specialty has received
              received claims
                       claims for
                              for payment
                                  payment of
                                          of medical services and
                                             medical services and

treatments
treatments provided
           provided to
                    to Docaj
                       Docaj totaling $294,533.96.
                             totaling $294,533.96.           The spreadsheet
                                                             The spreadsheet

attached as
attached as Exhibit    shows the
            Exhibit 11 shows     claims submitted
                             the claims submitted to Atlantic Specialty
                                                  to Atlantic Specialty by
                                                                        by

Docaj’s medical
Docaj's medical providers. So, despite
                providers. So, despite the
                                       the fact
                                           fact Atlantic Specialty disputes
                                                Atlantic Specialty disputes

that Docaj is
that Docaj is entitled
              entitled to coverage under
                       to coverage under the
                                         the Atlantic Specialty Policy,
                                             Atlantic Specialty Policy, the
                                                                        the

medical expenses he
medical expenses he seeks
                    seeks are
                          are at
                              at least
                                 least $294,533.96
                                       $294,533.96

      Wage loss:
      Wage       Docaj asserts
           loss: Docaj asserts in
                               in his
                                  his complaint
                                      complaint that he has
                                                that he has incurred
                                                            incurred "loss
                                                                     “loss

of wages as
of wages as provided by policy
            provided by        in the
                        policy in     amount of
                                  the amount    $492.69 per
                                             of $492.69     week.” The
                                                        per week." The

Atlantic Specialty Policy
Atlantic Specialty Policy provides for "Temporary
                          provides for “Temporary Total
                                                  Total Disability
                                                        Disability (TTD)
                                                                   (TTD)

Benefits” to
Benefits"    be paid
          to be      for 104
                paid for 104 weeks
                             weeks and
                                   and "Continuous
                                       “Continuous Total
                                                   Total Disability
                                                         Disability (CTD)
                                                                    (CTD)
                                       2
                                       2
Case 2:20-cv-10014-NGE-DRG ECF No. 9 filed 01/22/20    PageID.129   Page 3 of 4




Benefits” to
Benefits"    be paid
          to be      for 104
                paid for 104 weeks.
                             weeks. See
                                    See Exhibit 2, the
                                        Exhibit 2,     Schedule of
                                                   the Schedule of Benefits
                                                                   Benefits

from the
from the Atlantic Specialty Policy.
         Atlantic Specialty Policy.11      While Atlantic
                                           While Atlantic disputes Docaj’s
                                                          disputes Docaj's

entitlement to
entitlement    TTD and
            to TTD and CDT
                       CDT Benefits,
                           Benefits, the
                                     the total amount of
                                         total amount    wage loss
                                                      of wage loss at
                                                                   at

issue is
issue is $102,479.52
         $102,479.52 -– $51,239.76
                        $51,239.76 ($492.69
                                   ($492.69 ** 104)
                                               104) in
                                                    in TTD
                                                       TTD and
                                                           and $51,239.76
                                                               $51,239.76

($492.69
($492.69 ** 104)
            104) in
                 in CDT.
                    CDT.

                                  Conclusion
                                  Conclusion

      Jurisdiction is
      Jurisdiction is proper
                      proper in this Court
                             in this Court because
                                           because the
                                                   the parties are diverse
                                                       parties are diverse

and the
and     amount in
    the amount in controversy
                  controversy is
                              is well
                                 well over
                                      over the
                                           the jurisdictional
                                               jurisdictional threshold
                                                              threshold of
                                                                        of

$75,000. 28
$75,000. 28 U.S.C. § 1332(a).
            U.S.C. § 1332(a).

                                     Respectfully submitted,
                                     Respectfully submitted,
                                     COLLINS EINHORN
                                     COLLINS EINHORN FARRELL PC
                                                     FARRELL PC

                                BY: s/
                                BY: s/ Nicole
                                       Nicole E. Wilinski
                                              E. Wilinski
                                    Nicole
                                    Nicole E.  Wilinski (P61904)
                                            E. Wilinski (P61904)
                                    Shannon L.H.
                                    Shannon    L.H. Phillips
                                                    Phillips (P72212)
                                                              (P72212)
                                    Attorneys for
                                    Attorneys  for Defendants
                                                   Defendants
                                    4000 Town
                                    4000  Town Center,
                                                 Center, 9th
                                                          9th Floor
                                                              Floor
                                    Southfield, MI
                                    Southfield,  MI 48075
                                                     48075
                                    (248) 355-4141
                                    (248) 355-4141
                                    nicole.wilinski@ceflawyers.com
                                    nicole.wilinski@ceflawyers.com
                                    shannon.phillips@ceflawyers.com
                                    shannon.phillips@ceflawyers.com

Dated: January
Dated: January 22,
               22, 2020
                   2020




11 A  complete copy
   A complete  copy of
                    of the
                       the Atlantic Specialty Policy
                           Atlantic Specialty        can be
                                              Policy can be found
                                                            found at
                                                                  at ECF
                                                                     ECF No.
                                                                         No.
 8-2.
 8-2.
                                       3
                                       3
Case 2:20-cv-10014-NGE-DRG ECF No. 9 filed 01/22/20         PageID.130    Page 4 of 4




                              PROOF OF SERVICE
                              PROOF OF SERVICE

II hereby
   hereby certify
          certify that
                  that on   January 22,
                        on January   22, 2020,
                                         2020, aa copy
                                                  copy ofof the foregoing instrument
                                                            the foregoing  instrument
 was electronically
was   electronically filed
                       filed with
                              with the
                                    the Clerk
                                        Clerk ofof the
                                                    the Court
                                                          Court using
                                                                  using the  CM/ECF
                                                                        the CM/ECF
 system which
system   which will
                 will send
                      send notification
                             notification of such filing
                                          of such   filing to all parties
                                                           to all parties to
                                                                          to the above
                                                                             the above
 cause to
cause  to each  of the
          each of       attorneys of
                   the attorneys      record herein.
                                   of record  herein.

                                       COLLINS EINHORN
                                       COLLINS EINHORN FARRELL PC
                                                       FARRELL PC

                                 BY: s/
                                 BY: s/ Nicole
                                        Nicole E.
                                               E. Wilinski
                                                  Wilinski
                                     Nicole
                                     Nicole E.  Wilinski (P61904)
                                             E. Wilinski (P61904)
                                     Shannon L.H.
                                     Shannon    L.H. Phillips
                                                     Phillips (P72212)
                                                               (P72212)
                                     Attorneys for
                                     Attorneys  for Defendants
                                                    Defendants
                                     4000 Town
                                     4000  Town Center,
                                                  Center, 9th
                                                           9th Floor
                                                               Floor
                                     Southfield, MI
                                     Southfield,  MI 48075
                                                      48075
                                     (248) 355-4141
                                     (248) 355-4141
                                     nicole.wilinski@ceflawyers.com
                                     nicole.wilinski@ceflawyers.com
                                     shannon.phillips@ceflawyers.com
                                     shannon.phillips@ceflawyers.com




                                          4
                                          4
